Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(A1) as being anticipated by Yoshimura et al. (US 2009/0252190 A1).


    PNG
    media_image1.png
    569
    549
    media_image1.png
    Greyscale

Regarding Claim 1, Youshimura (Fig. 10, 11) discloses an optical semiconductor device comprising: 
a semiconductor substrate (10) having a (100) plane [0029] orientation and being of a first conductivity type (n-type); 
a mesa (20) that is provided on a surface in a <011> direction (Up Fig. 11) of the semiconductor substrate (10), and includes a first cladding layer (22) of the first conductivity type (n-type) [0029], an active layer (24), and a second cladding layer (26) of a second conductivity type (p-type) [0029]; 
a semi-insulating buried layer (30) that buries both sides of the mesa (20), is provided on the semiconductor substrate (10), and includes a first region (1st region as depicted in annotated Fig. 11)) and a second region (2nd region as depicted in annotated Fig. 11) that is arranged farther from the mesa (20) than the first region; 
an insulation film (60) provided on the first region and the second region of the buried layer (34, 36); and 
an electrode (70a) placed in contact with the mesa (20) and on the insulation film (60) on the first region, wherein 
a surface of the first region is arranged at a height equal to or lower than that of a surface of the mesa (20), and lowers at farther distances from the mesa (20) (See annotated Fig. 11).

Regarding Claim 2, Youshimura (Fig. 10, 11) discloses the  optical semiconductor device according to claim 1, wherein a thickness of the second region (2nd region as depicted in annotated Fig. 11) is greater than a thickness of the first region (1st region as depicted in annotated Fig. 11))  (See annotated Fig. 11).

Regarding Claim 3, Youshimura (Fig. 10, 11) discloses the  optical semiconductor device according to claim 2, wherein 
at least a part of an upper surface of the second region is located higher than the surface of the mesa (20).

Regarding Claim 4, Youshimura (Fig. 10, 11) discloses the optical semiconductor device according to claim 1, wherein 
the semi-insulating buried layer (30) has a third region (3rd region as depicted in annotated Fig. 11) between the first region and the second region, and an upper surface of the third region heightens at farther distances from the first region in a direction to the second region (See annotated Fig. 11).

Regarding Claim 5, Youshimura (Fig. 10, 11) discloses the optical semiconductor device according to claim 1, wherein 
the electrode (70a) extends from the mesa (20) to the first region and the second region. (See 70a covering 20, 1st and 2nd regions on Fig. 11)

Regarding Claim 8, Youshimura (Fig. 10, 11) discloses the optical semiconductor device according to claim 1, wherein the buried layer (30)  is formed of indium phosphorus (In; [0027].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2009/0252190 A1) in view of Toyama et al. (JPH 11112100A1; Published 1999)
Regarding Claim 6, Youshimura (Fig. 10, 11) discloses the optical semiconductor device according to claim 5. 
Yoshimura does not explicitly disclose the electrode includes an ohmic electrode and a wiring layer provided on the ohmic electrode.
Toyama (Fig. 1, 4) discloses the an ohmic electrode (9) and a wiring layer (10) provided on the ohmic electrode (9) to make good electrical contact (as opposed to diode contact) to optical semiconductor device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optical semiconductor device in Yoshimura in view of Toyama such that the electrode includes an ohmic electrode and a wiring layer provided on the ohmic electrode in order to make good electrical contact (as opposed to diode contact) to optical semiconductor device.

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments concerning Claim 1 that prior art of Yoshimura does not disclose limitation of Claim 1 that “an electrode placed in contact with the mesa and on the insulation film on the first region”
The Examiner notes that for the semiconductor (1) in Figure 1 of Yoshimura to function as intended at least electrical contact (through 40 and 50) must exist between an electrode (70a) the mesa (20). Further, an electrode (70a) at least partially on the insulation film (60) and on the first region.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891